 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17                        THE UNITED STATES DISTRICT COURT FOR
18                        THE WESTERN DISTRICT OF WASHINGTON
19
20    LONE STAR TARGETED
21    ADVERTISING, LLC,                                 No. C19-154 RSM
22
23                           Plaintiff,                 STIPULATED MOTION AND ORDER TO
24                                                      EXTEND CERTAIN DEADLINES
25           v.
26
27    POINT-IT!, INC.
28
29                           Defendant.
30
31
32          The Parties, by and through their attorneys of record, hereby file this stipulated
33
34   motion seeking an extension of the deadline for Defendant to Answer the Complaint, and to
35
36   accordingly extend the deadlines for the discovery conference and Joint Status Report.
37
38          Plaintiff served Defendant with an amended complaint for patent infringement on
39
40   March 20, 2019. Defendant requires additional time to investigate Plaintiff’s claims, and
41
42   thus seeks a 30-day extension of the Answer deadline to May 8, 2019. Plaintiff stipulates to
43
44   this extension. Moreover, the initial deadlines set by the Court for a Rule 26(f) conference,
45
46   Initial Disclosures and Joint Status Report passed before Defendant was served with the
47


                                                                                  Peterson Baker PS
     STIPULATED MOTION AND ORDER TO                                          1220 Westlake Ave N. Suite D
     EXTEND CERTAIN DEADLINES                                                     Seattle, WA 98109
     (2:19-CV-0154) – 1                                                           Tel. 206-257-3367
                                                                                  Fax 206-257-3371
 1
 2   Complaint. The Parties therefore seek an extension of these three deadlines to align with the
 3
 4   new deadline for Defendant to answer Plaintiff’s Complaint. Proposed deadlines are
 5
 6   identified in the proposed order contained below.
 7
 8            For the foregoing reasons, the Parties respectfully ask the Court to grant this
 9
10   stipulated motion and extend the case schedule in accordance with the proposed order
11
12   below.
13
14    DATED this 10th day of April 2019.                  PETERSON BAKER PS
15
16
17                                                        By: /s/ Tyler C. Peterson
18                                                        Tyler C. Peterson, WSBA No. 39816
19                                                        PETERSON BAKER PS
20                                                        1220 Westlake Ave N. Suite D
21                                                        Seattle, WA 98109
22                                                        Ph: 206-257-3367
23                                                        Email: tyler@petersonbakerlaw.com
24
25                                                        Attorneys for Defendants
26
27                                                        By /s/ John A. Lee
28                                                        John A. Lee, WSBA No. 35,550
29                                                        jlee@banishlaw.com
30                                                        Banie & Ishimoto LLP
31                                                        3705 Haven Ave., #137
32                                                        Menlo Park, CA 94025
33                                                        T: 650.241.2774
34                                                        F: 650.241.2770
35
36                                                        Attorney for Plaintiff
37                                                        Lone Star Targeted Advertising, LLC
38
39
40
41
42
43
44
45
46
47


                                                                                    Peterson Baker PS
     STIPULATED MOTION TO EXTEND                                               1220 Westlake Ave N. Suite D
     CERTAIN DEADLINES                                                              Seattle, WA 98109
     (2:19-CV-0154) – 2                                                             Tel. 206-257-3367
                                                                                    Fax 206-257-3371
 1
 2                                            ORDER
 3
 4          Based on the foregoing, IT IS SO ORDERED that Defendants have until May 8,
 5
 6   2019, to answer or otherwise respond to Plaintiff’s Amended Complaint. IT IS FURTHER
 7
 8   ORDERED that the initial discovery deadlines set by the Court are reset as follows:
 9
10
11
12    Deadline                                      Date
13
14    Rule 26(f) conference                         May 15, 2019
15
16    Initial Disclosures                           May 29, 2019
17
18    Joint Status Report                           June 5, 2019
19
20
21
22          DATED this 12th day of April 2019.
23
24
25
26
27
                                                 A
                                                 RICARDO S. MARTINEZ
28                                               CHIEF UNITED STATES DISTRICT JUDGE
29
30
31
32    Presented by:
33
34
35    PETERSON BAKER PS
36
37
38    By: /s/ Tyler C. Peterson
39    Tyler C. Peterson, WSBA No. 39816
40    PETERSON BAKER PS
41    1220 Westlake Ave N. Suite D
42    Seattle, WA 98109
43    Ph: 206-257-3367
44    Email: tyler@petersonbakerlaw.com
45
46    Attorneys for Defendant
47


                                                                               Peterson Baker PS
     STIPULATED MOTION TO EXTEND                                          1220 Westlake Ave N. Suite D
     CERTAIN DEADLINES                                                         Seattle, WA 98109
     (2:19-CV-0154) – 3                                                        Tel. 206-257-3367
                                                                               Fax 206-257-3371
